     Case 2:17-cv-00062-SMJ      ECF No. 466     filed 08/04/21   PageID.9820 Page 1 of 3




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                      Aug 04, 2021
3                        UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as personal                  No.    2:17-cv-00062-SMJ
5    representative of the Estate of G.B.,
     deceased,
6                                                ORDER DISMISSING CASE
                               Plaintiff,
7
                  v.
8
     JENNIFER STRUS, individually and in
9    her official capacity acting under the
     color of state law, MELISSA
10   KEHMEIER, individually and in her
     official capacity acting under the color
11   of state law, CASSIE ANDERSON,
     individually and in her official capacity
12   acting under the color of state law,
     BRINA CARRIGAN, individually and
13   in her official capacity acting under the
     color of state law, MAGGIE
14   STEWART, individually and in her
     official capacity acting under the color
15   of state law, LORI BLAKE,
     individually and in her official capacity
16   acting under the color of state law,
     SHANNON SULLIVAN, individually
17   and in her official capacity acting under
     the color of state law, SUSAN
18   STEINER, individually and in her
     official capacity acting under the color
19   of state law, CAMERON NORTON,
     individually and in his official capacity
20   acting under the color of state law,
     RANA PULLOM, individually and in


     ORDER DISMISSING CASE – 1
      Case 2:17-cv-00062-SMJ      ECF No. 466     filed 08/04/21   PageID.9821 Page 2 of 3




1    her official capacity acting under the
     color of state law, DONALD
2    WILLIAMS, individually and in her
     official capacity acting under the color
3    of state law, CHRIS MEJIA,
     individually and in his official capacity
4    acting under the color of state law, and
     JOHN DOES 1-50, individually and in
5    their official capacities acting under the
     color of state law,
6
                                Defendants.
7

8          Before the Court, without oral argument, are the parties’ Stipulated Motion

9    for Dismissal as to Remaining State Defendants, ECF No. 464, and related motion

10   to expedite, ECF No. 465. Consistent with the parties’ agreement and Federal Rule

11   of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

12         1.     The parties’ Stipulated Motion for Dismissal as to Remaining State

13                Defendants, ECF No. 464, and related motion to expedite, ECF No.

14                465, are GRANTED.

15         2.     All claims against all remaining Defendants are DISMISSED WITH

16                PREJUDICE, with all parties to bear their own costs and attorney

17                fees.

18         3.     All pending motions are DENIED AS MOOT.

19         4.     All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 2
     Case 2:17-cv-00062-SMJ      ECF No. 466   filed 08/04/21   PageID.9822 Page 3 of 3




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 4th day of August 2021.

5

6                              _________________________
                               SALVADOR MENDOZA, JR.
7                              United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 3
